               Case 20-34049 Document 8 Filed in TXSB on 08/21/20 Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                            ENTERED
                                                                                                  08/21/2020
IN RE:                                               §
MURPHY SHIPPING & COMMERCIAL                         §      CASE NO: 20-34049
SERVICES, INC.                                       §
       Debtor(s)                                     §
                                                     §      CHAPTER 11

                                       ORDER
                     CHAPTER 11 SUBCHAPTER V STATUS CONFERENCE

       Murphy Shipping & Commercial Services, Inc., (“Debtor”), has elected to proceed under
Subchapter V of Title 11, Chapter 11 of the United States Bankruptcy Code. The Court deems it
necessary to conduct an initial status conference. It is therefore:

ORDERED:

   I.           On September 1, 2020 at 9:30 a.m. (Central Standard Time) before the United States
                Bankruptcy Court, Houston Division, the Court will conduct an electronic initial
                status conference in the above-captioned cases. To participate electronically, parties
                must follow the instructions set forth on Judge Rodriguez’s web page located at:
                https://www.txs.uscourts.gov/content/united-states-bankruptcy-judge-eduardo-v-
                rodriguez. Parties are additionally instructed:

          a.       The dial-in-number for hearings before Judge Rodriguez is 712.775.8972 and the
                   conference room number is 999276; and
          b.       for video appearances and witness testimony, parties are to utilize the
                   GoToMeeting web-based application and enter conference code: judgerodriguez.

   II.          Debtor’s representatives, Debtor’s primary bankruptcy counsel and the Subchapter V
                Trustee must appear at this status conference;

   III.         No fewer than five (5) days prior to the status conference set by this Order,
                Debtor must file a Chapter 11 Status Conference Statement on the Court’s CM/ECF
                system that addresses the following:

                a. The efforts Debtor has undertaken and will undertake to attain a consensual
                   reorganization plan.
                b. Any complications the debtor anticipates in promptly proposing and confirming a
                   plan, including any need for discovery, valuation, motion practice, claim
                   adjudication, or adversary proceeding litigation.
                c. An outline of the proposed plan.
                d. A description of the nature of the debtor’s business or occupation, the primary
                   place of business, the number of locations from which it operates, and the number
1/2
         Case 20-34049 Document 8 Filed in TXSB on 08/21/20 Page 2 of 2




               of employees or independent contractors it utilizes in its normal business
               operations and the goals of the reorganization plan.
          e.   Any motions the debtor contemplates filing or expects to file before confirmation.
          f.   Any objections to any claims or interests the debtor expects to file before
               confirmation and any potential need to estimate claims for voting purposes.
          g.   The business, financial, and other problems that prompted the filing of this case.
          h.   Attendance at a meeting of creditors pursuant to 11 U.S.C. § 341(a).
          i.   Estate’s need for professionals (e.g., attorneys, accountants, brokers, etc.).
          j.   Whether the debtor is current on the filling of all required tax returns.
          k.   Unique issues concerning secured debt, employees, cash collateral, executory
               contracts, and existing management.
          l.   Postpetition operations and revenue.
          m.   Status of any litigation pending in or outside this Court.
          n.   Compliance with requests for information from the United States Trustee
               including, but not limited to, requests made in the Initial Debtor Interview.
          o.   Type and adequacy of insurance coverage.
          p.   Debtor-In-Possession Bank Account.
          q.   Any other matters that might materially affect the administration of this case.

  IV.     Debtor must serve their Chapter 11 Status Conference Statement on the Subchapter V
          Trustee and the United States Trustee.

  V.      Failure to comply with this order may result in dismissal or conversion of these cases
          to one under Chapter 7.



        SIGNED 08/21/2020.


                                                ___________________________________
                                                       Eduardo V. Rodriguez
                                                     United States Bankruptcy Judge




2/2
